Verified Affidavit of Curtis Edwin Leyshon
State of North Carolina }
} ss.

Watauga County )

I, Curtis Edwin Leyshon, do affirm (or swear) that the facts in the Motion, supra, and
the facts in this Verified Affidavit are true and correct under the penalty of perjury.

1. My true name is “Curtis Edwin Leyshon.”

2. Lam of the age of majority and competent to testify to the veracity of the facts in the
Motion, supra, and the facts of this Verified Affidavit.

3. The “District Court of the United States” Ordered that ELIZABETH O’ BRIAN
(“O’ BRIAN”) who is representing the Defendants have a Settlement Conference with Leyshon.

4. O’ BRIAN and Leyshon did have a Settlement Conference on November 2, 2020
(Monday) via a phone call.

5. O’ BRIAN in the Settlement Conference did NOT offer even one Fact in Opposition
to the FACTS in the Complaint.

6. O’ BRIAN in the Settlement Conference did NOT offer even one issue of Law in
Opposition to the Law provided in the Complaint.

7. O'BRIAN in the Settlement Conference did NOT offer even one alternative solution
in Opposition to the Law provided in the Complaint.

8. As O’BRIAN did not Opposite even ONE issue in the Complaint of concerning the
law proffered in support, of the facts of the Complaint that are to be taken as true, of the

truth of the any fact and offered no alternative solutions except O’BRIAN just kept

repeating that the Complaint was “without merit.”

Motion Page 5 of 7
Case 5:20-cv-00157-KDB-DCK Document 10-1 Filed 11/16/20 Page 1 of 3
9. To the best of Leyshon’s knowledge according to FRCP Rule 16 and Karahuta,
supra, O’BRIAN’s actions is described in Karahuta v. Boardwalk Regency Corp., 2007 WL
2825722, Not Reported in F.Supp.2d, 2007, ibid, fits the bad faith appearance and offered

nothing to “meaningfully discuss the strengths and weaknesses of each party's case”,>

10. To the best of Leyshon’s knowledge, O’BRIAN “did_not_ notify the Court

beforehand that a settlement conference at this time would be a futile act, thereby wasting
the limited time, financial resources and energies of the Court and Plaintiff” as required.

 
  

Sworn and subscribed before me a Notary Public in and for the Staté“of North Carolina

:

fi hs hs Bats

on

 

 

&

 

 

> Karahuta v. Boardwalk Regency Corp., 2007 WL 2825722, Not Reported in F Supp.2d, 2007,
Ibid. See also Pitman v. Brinker Intern., Inc, 216 F.R.D. 481, 484, 485 (USDC, Ariz. 2003).

® Karahuta v. Boardwalk Regency Corp., 2007 WL 2825722, Not Reported in F.Supp.2d, 2007,
Ibid. See also Pitman v. Brinker Intern., Inc, 216 F.R.D. 481, 484, 485 (USDC, Ariz. 2003).

Motion Page 6 of 7
Case 5:20-cv-00157-KDB-DCK Document 10-1 Filed 11/16/20 Page 2 of 3
Certificate of Service

I certify that a true and correct copy of this Motion and
Verified Affidavit was mailed via USPS First Class to the

Following party, to wit:

Elizabeth Curran O’Brien

North Carolina Department Of Justice
P.O. Box 629

Raleigh, North Carolina 27602
919-716-0091

eobrien@nckog. gov

 

Signature

Date: .

 

Motion Page 7 of 7
Case 5:20-cv-00157-KDB-DCK Document 10-1 Filed 11/16/20 Page 3 of 3
